810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.John HEALEY, Marine Recruiter;  Staff Sargent Steinbird;and United States Marine Corps Commandant,Defendants-Appellees.
No. 86-5887.
United States Court of Appeals, Sixth Circuit.
Nov. 5, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the motion for counsel and the record, plaintiff having declined to submit a timely informal brief, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. § 1983, plaintiff seeks an upgraded military discharge with attendant veteran's benefits.   The district court dismissed the cause without prejudice pending exhaustion of remedies provided for in 10 U.S.C. §§ 1552 and 1553.   Plaintiff appealed and moved for the appointment of appellate counsel.


3
Upon examination of the record we affirm for the reasons set forth by the district court.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit.


5
It is ORDERED that the motion for counsel be denied and that the final order of the district court be affirmed.